   Case: 1:15-cr-00724 Document #: 102 Filed: 07/16/20 Page 1 of 5 PageID #:1518



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


United States of America,                )
                                         )
       Plaintiff,                        )
                                         )
                                         )
       v.                                )     No. 15 CR 724
                                         )
Ishaihu Harmelech                        )
                                         )
       Defendant                         )


                        MEMORANDUM OPINION AND ORDER

       From 2005-2011, Ishaihu Harmelech ran a sophisticated scheme to

provide fraudulent DIRECTV services to nursing homes, apartment

complexes,    hotels,     and    other       multi-dwelling     residences.        The

intricacies of the scheme are described in detail in the Seventh

Circuit’s opinion affirming Harmelech’s 48-month sentence, which I

imposed after he pled guilty to mail fraud. U.S. v. Harmelech, 927

F.3d 990 (7th Cir. 2019). The short of it is that Harmelech falsely

represented himself as an authorized dealer of DIRECTV services,

then, through companies he owned, provided services for which his

customers paid him, but for which he did not pay DIRECTV. He achieved

this    by   establishing       fraudulent      accounts      for   single-family

residences (sometimes in the names of fictitious individuals, other

times in the names of real people whose personal information he

stole), then using those accounts to distribute cable services to

multiple dwelling units whose residents paid Harmelech’s companies
   Case: 1:15-cr-00724 Document #: 102 Filed: 07/16/20 Page 2 of 5 PageID #:1519



much more than Harmelech ever paid over to DIRECTV. Harmelech’s

companies made millions of dollars off the fraud until DIRECTV got

wise to the scheme and put an end to it in 2011.

     Although Harmelech has served less than half of his sentence,

he seeks immediate release on compassionate grounds under 18 U.S.C.

§ 3582(c)(1)(A). As amended by Section 603(b) of the First Step Act,

the statute provides that:

     [t]he court may not modify a term of imprisonment once it has

been imposed except that—

     (1) in any case—

     (A) the court, upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier, may reduce the term

of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment), after considering the

factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that—

     (i)     extraordinary    and    compelling     reasons    warrant     such    a

reduction;

     ...


                                        2
     Case: 1:15-cr-00724 Document #: 102 Filed: 07/16/20 Page 3 of 5 PageID #:1520



       and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission....

18 U.S.C. § 3582(c)(1)(A).

       Harmelech argues that his age (he is 69) and medical conditions

including diabetes, coronary artery disease, hypertension, obesity,

renal disease, and high cholesterol, make him especially vulnerable

to serious illness or death if he is exposed to the novel coronavirus

that is spreading unabated throughout various regions of the U.S.

Harmelech, who is an Israeli citizen and permanent resident of the

United States, emphasizes that he is subject to an immigration

detainer and that he will consent to immediate removal to Israel if

he is released from prison.

       The government does not dispute that Harmelech’s age and poor

health increase his risk of illness from Covid-19. Nevertheless, it

opposes his motion on the ground that his likelihood of recidivism

makes him a danger to the community, regardless of whether he remains

in the U.S. or is removed to Israel. The government adds that the

§ 3553(a) factors, including the seriousness of the offense and the

need for deterrence and to promote respect for the law, likewise

militate against release. I agree.

       The DIRECTV fraud scheme was not Mr. Harmalech’s first rodeo.

In fact, Harmelech was previously incarcerated after being convicted

of   fraud    in   1996,    and   information     in   Harmelech’s      presentence

investigation report suggests that he may have started the scheme in


                                          3
      Case: 1:15-cr-00724 Document #: 102 Filed: 07/16/20 Page 4 of 5 PageID #:1521



this case while still on supervised release from that case. His

scheme here was multifaceted and long-running, and it did not appear

to me at his sentencing—nor does anything in his present submissions

suggest—that he feels remorse for his misconduct or the losses he

caused his victims, or that he intends to conduct himself differently

in the future. To the contrary, the first half of his prison sentence

has been marred by six write-ups, including several for offenses

consistent with deceptive or coercive conduct, such as feigning

illness and attempting to bribe a prison official. Harmalech’s

argument that his age makes him unlikely to recidivate rings hollow

in light of this recent conduct and the fact that he was already

past the age at which the likelihood of criminal activity tends to

decrease when he engaged in the offense at issue.

        Moreover, while it is true that prisons in general are among

the     types     of   densely-populated        facilities      that    are    highly

susceptible to infectious outbreaks, Mr. Harmalech’s motion says

nothing about his particular conditions of confinement. For example,

he offers no facts at all about the extent of any contact he may

have with other inmates or prison staff, his ability to follow the

CDC’s recommendations for illness prevention, or any measures the

prison has taken to offset the risk of infection.1 Nor does he assert


1 Mr. Harmalech indicates that he is “designated to be transferred”
and argues that the transfer procedure itself will put him at risk.
But his argument is entirely speculative, as the evidence reflects
that his transfer has yet to be scheduled, and it might not occur at
all until the risk of infection has subsided.
                                  4
   Case: 1:15-cr-00724 Document #: 102 Filed: 07/16/20 Page 5 of 5 PageID #:1522



that he is unable to receive adequate treatment for his health issues

at the facility in which he is housed. At bottom, his motion rests

exclusively on the potential for Covid-19 to cause serious illness

in someone of his age and medical profile. But the Covid-19 outbreak

does not “warrant the release of every federal prisoner with health

conditions that make them more susceptible to the disease.” United

States v. Miller, No. 18-CR-30034, 2020 WL 2093370, at *2 (C.D. Ill.

May 1, 2020).

     Because Mr. Harmelech has failed to show that his actual

conditions of confinement place him at a heightened risk of becoming

infected with Covid-19; because I am not persuaded that the public

will be safe from his fraudulent conduct in the future; and because

his immediate release—even if he is removed to Israel shortly

thereafter—would     not   promote    respect    for    the   law,   I   deny      Mr.

Harmalech’s motion.



                                            ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: July 16, 2020




                                        5
